Citation Nr: 1454169	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression, anxiety and sleep disturbances (diagnosed with depressive disorder, not otherwise specified). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 24, 1964 to September 20, 1964.  He then served in the Army National Guard until December 1, 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a video conference hearing in November 2012.  A transcript of the hearing is associated with the claims file. Although the undersigned held the record open for 5 days to allow the Veteran to submit additional evidence identified at the time of the hearing, the 5-day period elapsed without the Veteran submitting additional evidence.

The Board notes that the RO adjudicated service connection for depression, anxiety, and sleep disturbances.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for depression, anxiety, and sleep disturbances, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed as shown in the first issue on the title page of this document.

As a preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the records in Virtual VA reveals that, except for certain medical records, all documents contained therein are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  A review of the VBMS system reveals it contains documentation that is irrelevant to the issue.   


FINDING OF FACT

The most competent, credible, and probative evidence of record shows that the Veteran's current psychiatric disability was not incurred as a result of his active military service. 



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include depression, anxiety and sleep disturbances (diagnosed with depressive disorder, not otherwise specified) have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and what evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

Here, in a February 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A December 2011 rating decision by the RO reflects the initial adjudication of the claim after issuance of the February 2011 letter.

After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini, supra. 

Additionally, in November 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  The Veteran was asked to describe his symptoms and to identify where he received treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that VA has complied with the VCAA's duty to assist by securing all available treatment records.  The Veteran's service treatment records, Social Security records, and VA outpatient treatment records have all been associated with the claims file.  It appears that these documents comprise all known and available records relevant to the issue on appeal; the Veteran has not contended otherwise. 
 
In addition, the Veteran was provided with a VA examination in October 2011.  The Board finds that the October 2011 VA examination report is adequate as to psychiatric findings provided, as the VA examiner reviewed the Veteran's medical records, conducted a thorough mental health interview with the Veteran, and provided an opinion with rationale. 

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Davidson elements, for specific chronic diseases only, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, even under this regulation, medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Id.  The specific chronic diseases to which 38 C.F.R. § 3.303(b) applies, are listed at 38 C.F.R. § 3.309(a). See Walker, 708 F.3d at 1338.  Psychiatric disabilities are not included in the list of specific chronic diseases to which 38 C.F.R. § 3.303(b) applies.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for depression, anxiety and sleep disturbances (diagnosed with depressive disorder, not otherwise specified).  Specifically, the claim fails with respect to the second and third Davidson elements, in-service incurrence and nexus to service. 

Regarding the first Davidson element, a current disability, the Veteran has a diagnosis of depressive disorder, not otherwise specified.  The Veteran's VA treatment records show complaints of anxiety in October 2010.  In February 2011, the Veteran complained of symptoms of depression and anxiety, which were increasing secondarily to medical and financial problems he was experiencing.  He was diagnosed with depressive disorder, not otherwise specified, in March 2011.  That same month, he began therapy sessions.  In October 2011 the Veteran was provided with a VA mental disorders examination, and it was noted that he first reported his symptoms after experiencing situational stressors related to financial issues, his health and the health of his wife.  The examiner confirmed the diagnosis of depressive disorder, not otherwise specified.  Therefore, the first Davidson element is met.

However, there is no probative medical evidence of record to support a finding of an in-service incurrence to satisfy the second element of Davidson.  On his Report of Medical History upon separation from the Army in July 1964, the Veteran checked the boxes indicating depression/excessive worry, nervous trouble and frequent trouble sleeping.  The physician attributed the trouble sleeping to nerves, and indicated "depression [] and nervousness-family" on the report.  However, despite this, the service records are negative for any in-service incurrence causing an onset of depression, anxiety or sleeping trouble.  The Veteran told the VA examiner in 2011 that he was unsure why he answered the questions the way he did at discharge.  The Veteran was also unsure as to why he would have indicated a familial history of depression and nervousness, as he did not recall his parents ever having such issues.  In addition, the Veteran's first medical diagnosis of depression was in 2011, over forty years after his military discharge.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In addition, the Veteran's VA treatment records show that he stated in April 2010 that he was not suffering from depression or anxiety; in October 2010 he indicated anxiety but not depression; in February 2010 and December 2010 he was afforded a depression screen, both of which were negative; and in January 2011 the Veteran denied any emotional or behavioral difficulties.  As such, the second element has not been met. 

Turning to the final Davidson element, nexus, the evidence of record consists of opinions both in support of and against the Veteran's claim.  The Board is free to favor one opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was provided with a VA mental disorders examination in October 2011.  At that time, the Veteran indicated that he was experiencing a depressed mood, anxiety and sleep impairment.  The VA examiner noted that, following service, the Veteran worked as a police officer until 1974, when he was involved in a motorcycle crash that left him with a traumatic brain injury.  After 1974, the Veteran worked in the security industry and retired in 2008.  The VA examiner noted that it was unlikely that the Veteran would have been hired as a police officer had he been suffering from a depressive disorder.  The examiner noted that there was no evidence of treatment for any ongoing depressive or anxious mental disorder in the Veteran's file.  The VA examiner indicated that at the time of the examination, in 2011, the Veteran and his wife were both experiencing significant health problems.  The couple was also dealing with financial issues.  The VA examiner opined that the Veteran's current mild to moderate symptoms of worry were situational and related to these issues.  He noted that the Veteran was prescribed medication for the depressive disorder, but there had been no improvement in the condition.  The examiner explained that disorders stemming from situational stressors are less likely to respond to medication intervention than biologically-based disorders.  The VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified. 

Upon a thorough review of the Veteran's complete VA claims file, including his service treatment records, Social Security and VA treatment records, the VA examiner opined that there was no evidence in the service treatment records that the Veteran suffered from depression while in service.  While the Veteran did claim depression upon discharge, he did not delineate any issue occurring in the military that would have caused anxiety and depression and that would have persisted beyond the time that he was hired to work as a police officer.  The first evidence of treatment for depression was in 2011, more than forty years after the Veteran was discharged from service.  At that time, the VA examiner noted, the Veteran was experiencing significant situational stressors due to his health problems, those of his wife, and the couple's financial issues.  As such, it was the VA examiner's opinion that the Veteran's depression and anxiety were situational and less likely than not caused by or a result of service. 

The Board finds the VA examination conducted in October 2011 to be of significant probative value.  In that regard, the Board finds the medical opinion to be credible, competent, and probative.  The VA examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete examination, concluding that the Veteran's depression and anxiety were not caused by or a result of his military service.  Further, a complete and thorough rationale is provided for the opinion rendered.  The VA examiner's conclusion is fully explained and consistent with the credible evidence of record.  The VA examiner clearly concluded that the Veteran did not incur a mental disability during his military service, but that his current disabilities developed at some point after service and more likely were the result of situational stressors.  As such, the VA examiner discussed and concluded that the Veteran's current depressive disorder, not otherwise specified, was not caused or aggravated by his military service. 

The only remaining evidence in support of the Veteran's claim consists of lay statements made by the Veteran and his wife, alleging that his current depressive disorder is related to his time in service and has been present ever since.  The Veteran stated in March 2011 that he has experienced depression and anxiety since leaving military service.  His wife submitted a statement in May 2011 that indicated she had known the Veteran for 26 years and that he had been experiencing depression and anxiety that entire time.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his feelings of anxiety and depression, as well as his sleep problems.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, his wife is competent to report facts of which she has first-hand knowledge, or which she witnesses (here, certain symptoms that she has observed the Veteran experiencing).  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Additionally, his statements that he had experienced depression since he was discharged from service are discredited by the fact that he made not complaints to medical personnel until many years after service.  For instance, the Veteran first filed a claim for VA benefits in July 2009.  At that time, he made a claim for service connection for hearing loss but no mention was made of any psychiatric disorder.  Evidence of record shows an application for Social Security Administration benefits.  At that time, the evidence shows the Veteran experienced an on-the-job traumatic brain injury.  There were no complaints of a psychiatric nature were reported.  It is reasonable to conclude that if the Veteran were experiencing depression of other symptoms of a psychiatric nature, he would have either reported it in these earlier documents or at some time during the many years between his time in service and his claim for this benefit.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that the statements made in connection with the continuous nature of psychiatric symptoms are not credible.  

Rather, the only competent evidence concerning the nature and etiology of the Veteran's disability has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the nature and etiology of the Veteran's depressive disorder.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the nature and etiology of his claimed disability.  As such, the Board does not find the lay statements of the Veteran and his wife to be of significant probative value.

In summary, the Board concludes that there is no credible lay evidence of a continuity of symptomatology since service and no competent medical evidence linking the claimed disability to service.  As noted, no medical opinion has attributed the Veteran's current depressive disorder to his military service; indeed, the only competent medical opinion of record concluded that such a link was less likely than not.  Additionally, the 2011 VA examiner specifically considered the Veteran's reports of experiencing depression at discharge, but concluded that his current depressive disorder was more likely caused by contemporary situational stressors, based on the factors discussed above.  In particular, the VA examiner provided a thorough rationale for this opinion.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder to include depression, anxiety and sleep disturbances (diagnosed with depressive disorder, not otherwise specified) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


